Title: To James Madison from William Maury, 8 March 1821
From: Maury, William
To: Madison, James


                
                    Dear Sir,
                    New Orleans 8 March 1821
                
                Ere this I intended to have thanked you for the letters of introduction which you were kind enough to send to Tom Maury for me, not only as such, but for the very flattering attention I have met with from them.
                Luckily I arrived at Lexington before Mr Clays departure for the Seat of Government, other wise I should have missed the opportunity he gave me of enjoying a Society, more improved & polished than many I have seen in larger Towns—this will surprize many of my English friends, as you may suppose from Mr Clays ironical observation to me. What; said he, did you come alone? Yes. And did you meet with no Buffaloes or Bears? No. But with Wild Indians certainly you had an encounter.
                This tho is really an idea entertained by many, otherwise well informed in the Old Country.
                At Frankfort I only staid a couple of days, where I found Judge Todd on the point of starting. I could not see him, but left your letter.
                I attended the Legislature, the first Body I had seen in this Country. They were rough & unpolished, but seemed to possess a great deal of shrewdness for their own interest.
                Thence I proceeded to Louisville, still pleased with my tour & mode of travelling, but the prospect for the Roads & Weather was so bad that I came down the River in a Steam Boat; the passage was agreeable enough but I prefer Horse back so much, that I shall return by Land, in about a Month.
                I am glad tho that I had an opportunity of witnessing the grandeur of the River, & Resources of this City, in a few years to become one of the greatest in the United States & one day to vie with all the former splendor & magnificence of Alexandria!
                ’Tis not with the general society & manners of the City that I have been as much pleased, as the contrast with other Cities in the United States for this is the first specimen I have seen of French manners, & I cannot speak French.
                The Governor has been very attentive to me; in him I find a well informed & polite Gentleman, tho he will laugh a little at John Bulls expense.
                Last week I was in Natchez, but Governor Poindexter was at his Seat 40 miles from there & Mr. Holmes gone to Washington. That is also a very thriving place, containing about 4000 people, the Society formed by the neighbouring planters very good.
                The American inhabitants now beginning to predominate in this City its improvement is commencing, first by paving it, which must considerably add to its health, to say nothing of beauty or convenience.
                
                This Season will I think be very unhealthy from the immense quantity of provisions &c, that must for want of sale be warehoused. Even now when the heat is only 70 a 75 they are beginning to putrify.
                The poor Kentuckian is only getting 2.50 for Flour, 30 for Corn & 2 a 4½ for his Tobacco.
                The best thing to be done is to turn Cotton planter, getting 12 a 18 for what will produce 11 a 17 in Europe! Certainly a few copies of Adam Smiths Wealth of Nations ought to be sent here.
                Pray present my respects to Mrs Madison & accept the assurance with which I have the honor to be Your obliged servant
                
                    William Maury
                
            